 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FAHTIMA R. RHIEB,                               CASE NO. C18-5970 MJP

11                                Plaintiff,                ORDER GRANTING ATTORNEY
                                                            FEES AND COSTS UNDER EAJA
12                 v.

13          COMMISSIONER OF SOCIAL
            SECURITY,
14
                                  Defendant.
15

16

17          Pursuant to 28 U.S.C. §§ 2412 and 1920 and upon consideration of Plaintiff’s Motion for

18   Attorney Fees and Costs under EAJA, it is hereby ORDERED that under 28 U.S.C. § 2412

19   attorney fees in the amount of $5,725.44 and related expenses in the amount of $410.90, and

20   costs pursuant to 28 U.S.C. § 1920 in the amount of $6.70 be awarded to plaintiff.

21

22

23

24


     ORDER GRANTING ATTORNEY FEES AND COSTS UNDER EAJA - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 11, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING ATTORNEY FEES AND COSTS UNDER EAJA - 2
